IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: ESTATE OF VIRGINIA             : No. 304 WAL 2014
BRUMAGE                               :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
PETITION OF: BETH A. BRUMAGE,         :
EXECUTRIX OF ESTATE                   :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.